Case 6:20-cv-01469-RRS-CBW Document 29 Filed 08/25/21 Page 1 of 1 PageID #: 342




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 JONAH SHYKEEM COLEMAN                  CIVIL ACTION NO. 6:20-cv-01469

 VERSUS                                 JUDGE SUMMERHAYS

 CITY OF OPELOUSAS, ET AL.              MAGISTRATE JUDGE WHITEHURST

                                    JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the defendants’

 motion to enforce the settlement (Rec. Doc. 8) is GRANTED, the defendants’

 alternative motion to reopen the case and set it for trial (Rec. Doc. 8) is DENIED,

 and the plaintiff’s motion to reopen the case and reinstate all claims (Rec. Doc. 18)

 is DENIED, consistent with the report and recommendation.

           Signed at Lafayette, Louisiana, this 25th day of August, 2021.



                                        _____________________________
                                        ROBERT R. SUMMERHAYS
                                        UNITED STATES DISTRICT JUDGE
